DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1)	All rejections maintained.
2)	Additional rational/citations provided for newly added claim limitations.
Notice to Applicant
3)	In the amendment dated 1/13/2020, the following has occurred: Claims 1, 3 and 9 have been amended.  No new claims have been added.  Claims 11-13 have been cancelled.
4)	Claims 1-10 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under U.S.C. 103 as being unpatentable over Dowling (CA 2 814 259), in view of Hardaway (US 8.412,538 B2), hereinafter Hardaway.
As per claim 1 (Currently Amended),
Dowling teaches:
--A central fill facility for filling prescriptions and dispensing drugs, the central fill facility comprising: 
--a storage system configured to receive and store a plurality of different drugs including a co-located inventory of a respective drug having both a first portion of the inventory of the respective drug to be dispensed pursuant to a predefined discount program and a second portion of the inventory of the respective drug that is not to be dispensed pursuant to the predefined discount program (see: Dowling, page 62, lines 16-21, is met by Figures 35 and 36 illustrate an embodiment of an over-the-counter (OTC) medication dispenser 1650. The OTC medication dispenser 1650 can have a housing 1684 which includes a door 1652, drug storage trays 1654, a labeling device 1656, electronics 1658, a user identification system 1660, a computer 1666, a  security monitoring device 1668, a magnetic card reader 1672 and a pickup location 1674), 

--an automated dispensing station configured to dispense drugs from the storage system into a respective package (see: Dowling, page 11, lines 22-28, is met by the lowest package 32 in the appropriate column 34 is released from the column 34 and ejected onto a ramp 30. The released package 74 slides down the ramp 30 into an opening 26, where the released package 74 is made available to the dispensing 25 party for transfer to the patient. A bar code reader 40, located near the dispensing opening 26, reads a code 98 on the dispensed package 74 and transmits the bar code information to the computer 46, which informs the user whether the code 98 on the dispensed package 74 matches that which was requested by the user).
--a transportation system comprising at least one of a conveyor belt or a robotic transport mechanism, wherein the transportation system is configured to receive the respective package from the dispensing station for transportation therefrom (see: Dowling, page 63, lines 28-31 to page 64, lines 1-4, is met by the drug storage trays 1654, as shown in Figure 36, can include a dispensing device. In a preferred embodiment, the dispensing device can include helix coils dispensed from the dispenser 1650, the helix coil 1680 corresponding to the chosen medication can be forced to rotate, thereby causing the medication to move toward the door 1652 of the dispenser 1650 and into a collection tray 1676 located on the door 1652. In a preferred embodiment, the helix coils 1680 are motor driven and allow the dispensing of medications to a user).
--following receipt of the respective package from the transportation system, a verification station comprising an imaging system configured to capture and evaluate an image of the respective drugs dispensed into the respective package in order to verify an accuracy of the drugs dispensed into the respective package prior to shipment of the package (see: Dowling, page 32, lines 20-31, If the values match what the web server 574 is expecting, a patient education monograph, patient labeling, graphic representation of the drug expected, and picture of drug expected are generated and delivered to the technicians' browser for subsequent printing to a co-located printer 25 per steps 658, 660. However. if the values do not match what the web server is expecting, the user has three attempts with which to scan or enter the expected values per step 674. If three failed attempts are made, the transaction is terminated with warnings sent to appropriate parties like the authorized dispenser, technician, system operator, and pharmacy consultant via pager and email page 35, lines 14-21, is met by if the barcode of the item entered is what the web server, for example, WebDirectRx.com is expecting, then the web server presents the user/caregiver with a completed patient label, patient education monograph, receipts, and image of pill, tablet, capsule etc., that is then to be directed to a co-located laser jet printer per step 796. Once printed per step 798, the patient label, which contains a second barcode, is also scanned into a page presented to the user per steps 800, 804. The transaction details are written to a database on the web server (step 808), and the user/caregiver is returned to the queue view from where this process started initially per step 810 ). 
--dispensing control circuitry configured to control the automated dispensing station so as to distinguish between and prioritize dispensing of  the respective drug from the first portion of the inventory of the respective drug to be dispensed pursuant to the predefined discount program  relative to dispensing of the respective drug from the second portion of the inventory of the respective drug that is not to be dispensed pursuant to the predefined discount program (see: Dowling, page 3, lines 9-15, is met by the remote control dispenser system of the invention includes a centralized computer network in conjunction with product release at a remote location. The centralized network communicates with the remote distribution point using standard Internet Protocols (IP) or higher level application protocols such as Hypertext Transport Protocol (HTTP). In another preferred embodiment, a web browser can be employed as a tool to provide for the controlled remote dispensing of packaged and non-packaged pharmaceuticals, page 10, lines 11-31, Inventory is tracked automatically by the drug distributor headquarters, thus preserving professional time for patient care. Electronic third-party payor cards such as smart cards can be used for drug purchases at the doctor's office. The patient can obtain prescription drugs at prices competitive with retail discounters, and page 26, lines 10-18, the local executable program resident on the dispense location workstation examines a 15 local inventory file that contains data specific to the drug requested to be dispensed per step 526. The drug contains a profile which includes but is not limited to current stock level, suggested restock levels, and coordinate position within a single or plurality of RCD's.).

Dowling does not teach:
-- wherein a cost associated with the first potion of inventory and the respective drug has been previously billed to a covered entity associated with the predefined discount program prior to receipt by the storage system
--a billing system configured to differently bill for the dispensing of the first portion of the inventory of the respective drug to be dispensed pursuant to the predefined discount program and the dispensing of the second portion of the inventory of the respective drug that is not to be dispensed pursuant to the predefined discount program, wherein the billing system is configured to zero bill for the dispensing of the first portion of the inventory of the respective drug to be dispensed pursuant to the predefined discount program, and to bill another amount for the dispensing of the second portion of the inventory of the respective drug that is ineligible for the predefined discount program.
Hardaway teaches:
-- wherein a cost associated with the first potion of inventory and the respective drug has been previously billed to a covered entity associated with the predefined discount program prior to receipt by the storage system
(see: Hardaway; column 13, lines 57-63, where in one embodiment, upon the number of qualified disbursements reaching the replenishment threshold, the QPMM 230 can coordinate replenishment by sending a replenishment order to a Supplier 207 on behalf of a qualified entity 202b. The QPMM 230 can facilitate a “bill-to/ship-to” arrangement that enables a qualified entity 202b to make payment directly to the supplier 207, in compliance with the 340B program requirements or requirements of another qualified program 220, while replenishment containers are shipped directly to the contracted
pharmacy 206).
--a billing system configured to differently bill for the dispensing of the first portion of the inventory of the respective drug to be dispensed pursuant to the predefined discount program and the dispensing of the second portion of the inventory of the respective drug that is not to be dispensed pursuant to the predefined discount program, wherein the billing system is configured to zero bill for the dispensing of the first portion of the inventory of the respective drug to be dispensed pursuant to the predefined discount program, and to bill another amount for the dispensing of the second portion of the inventory of the respective drug that is ineligible for the predefined discount program. (see: Hardaway, column 10 line 53-col. 11, line 6, The COB system 124 can determine which insurance carrier pays which portion of an amount owed. The COB system 124 can coordinate a first adjudication of a prescription to a first payer (e.g., a first insurer) and a second adjudication of the prescription to a second payer (e.g., a second insurer). The COB system 124 may also be used to manage clinical programs, such as adherence and persistence programs. Hardaway shows the prescription being billed under two difference insurance programs, column 19, lines 34-47, where method 500 may use the replenishment information that is accessed, whether original information or new information, to coordinate the payment and shipping functions of replenishment and to replenish the medication according to the regulations of the particular qualified program and/or qualified entity identified in the COB data structure. If a "bill-to/ship-to" arrangement is allowed by the qualified program and/or qualified entity, the method 500 may dispatch an order for replenishment medication to a supplier to be shipped to the pharmacy. The billing for the order may be sent to the qualified entity. As discussed above, in some cases the medication may be replenished from a different supplier to take advantage of periodic discounts available to the qualified entity and/or qualified program and column 20, lines 46-54, the reimbursement 536 may be omitted if the replenishment coordination at steps 528 and 530 does not require reimbursement and/or reimbursement is prohibited by the qualified program and/or qualified entity.). 

As per claim 2,
Dowling and Hardaway teach:
--A central fill facility in accordance with Claim 1 (see: Dowling, page 3, lines 9-11, is met by the remote control dispenser system of the invention includes a centralized computer network in conjunction with product release at a remote location) wherein the transportation system is configured to transport a container into which the respective package is placed from the dispensing station to the verification station (see: Dowling, page 15, lines 25-32, is met by Figure IC is a perspective illustration of an alternative embodiment of the present invention. In this embodiment, drawers 120 of helix dispensers 122 are contained in a cabinet 124. The helix dispensers 122, when activated, rotate in a single direction. As the helix 122 rotates, any pharmaceutical packages disposed on the helix are pushed forward toward the front of the cabinet 124. One fulI rotation of the helix 122 will cause the outermost package to be released, causing the package to fall into the bin 126).
It would have been obvious to one of ordinary skill in the art of the dispensing and billing of pharmaceuticals, before the effective filing date of the claimed invention, to modify Dowling’s central fill facility, drug dispensing system, and method for dispensing 
As per claim 3 (Currently Amended),
Dowling and Hardaway teach:
--A drug dispensing system comprising: 
--a storage system configured to receive and store a plurality of different drugs including a co-located inventory of a respective drug having both a first portion of the inventory of the respective drug to be dispensed pursuant to a predefined discount program and a second portion of the inventory of the respective drug that is not to be dispensed pursuant to the predefined discount  program (see: Dowling, page 59, lines 27-30, is met by Figures 27 A through 27D illustrate an embodiment of a bin 1608 for a sample dispenser 1500. The bins 1608 can be used to store and organize drugs within the dispenser 1500),
--an automated dispensing station configured to dispense drugs from the storage system into a respective package; and dispensing control circuitry configured to control the automated dispensing station so as to distinguish between and prioritize dispensing of the respective drug from the first portion of the inventory of the respective drug to be dispensed pursuant to the predefined discount program is relative to dispensing of the respective drug from  the second portion of the inventory of the respective drug that is not to be dispensed pursuant to the predefined discount program (see: Dowling, page 3, lines 9-15, is met by the remote control dispenser system of the invention includes a centralized computer network in conjunction with product release at a remote location. 
Dowling Does not teach:
--wherein a cost associated with the first portion of the inventory of the respective drug has been previously billed to a covered entity associated with the predefined discount program prior to receipt by the storage system 
--a billing system configured to differently bill for the dispensing of the first portion of the inventory of the respective drug to be dispensed pursuant to the predefined discount program and the dispensing of the second portion of the inventory of the respective drug that is not to be dispensed pursuant to the predefined discount program, wherein the billing system is configured to zero bill for the dispensing of the first portion of the inventory of the respective drug to be dispensed pursuant to the predefined discount program, and to bill another amount for the dispensing of the second portion of the inventory of the respective drug that is ineligible for the predefined discount program. 
Hardaway teaches:
wherein a cost associated with the first portion of the inventory of the respective drug has been previously billed to a covered entity associated with the predefined discount program prior to receipt by the storage system (see: Hardaway; column 13, lines 57-63, where in one embodiment, upon the number of qualified disbursements reaching the replenishment threshold, the QPMM 230 can coordinate replenishment by sending a 
pharmacy 206).

--a billing system configured to differently bill for the dispensing of the first portion of the inventory of the respective drug to be dispensed pursuant to the predefined discount program and the dispensing of the second portion of the inventory of the respective drug that is not to be dispensed pursuant to the predefined discount, wherein the billing system is configured to zero bill for the dispensing of the first portion of the inventory of the respective drug to be dispensed pursuant to the predefined discount program, and to bill another amount for the dispensing of the second portion of the inventory of the respective drug that is ineligible for the predefined discount program, (see:  Hardaway, column 10 line 53-col. 11, line 6, The COB system 124 can determine which insurance carrier pays which portion of an amount owed. The COB system 124 can coordinate a first adjudication of a prescription to a first payer (e.g., a first insurer) and a second adjudication of the prescription to a second payer (e.g., a second insurer). The COB system 124 may also be used to manage clinical programs, such as adherence and persistence programs. Hardaway shows the prescription being billed under two difference insurance programs, column 19, lines 34-47, where method 500 may use the replenishment information that is accessed, whether original information or new 500 may dispatch an order for replenishment medication to a supplier to be shipped to the pharmacy. The billing for the order may be sent to the qualified entity. As discussed above, in some cases the medication may be replenished from a different supplier to take advantage of periodic discounts available to the qualified entity and/or qualified program and column 20, lines 46-54, the reimbursement 536 may be omitted if the replenishment coordination at steps 528 and 530 does not require reimbursement and/or reimbursement is prohibited by the qualified program and/or qualified entity).
It would have been obvious to one of ordinary skill in the art of the dispensing and billing of pharmaceuticals, before the effective filing date of the claimed invention, to modify Dowling’s central fill facility, drug dispensing system, and method for dispensing drugs to include the billing system used by Hardaway, in the system and method for pre-purchased replenishment of pharmaceuticals in order to incorporate this feature into the drug dispensing invention of Dowling.
As per claim 4,
Dowling and Hardaway teach:
--A drug dispensing system in accordance with Claim 3 further comprising a verification station configured to verify an accuracy of the drugs dispensed into the respective package prior to shipment of the package (see: Dowling, page 35, lines 14-21, is met by if the barcode of the item entered is what the web server, for example, image of pill, tablet, capsule etc., that is then to be directed to a co-located laser jet printer per step 796. Once printed per step 798, the patient label, which contains a second barcode, is also scanned into a page presented to the user per steps 800, 804. The transaction details are written to a database on the web server (step 808), and the user/caregiver is returned to the queue view from where this process started initially per step 810).
--A drug dispensing system in accordance with Claim 4 wherein the verification station comprising an imaging system configured to capture and evaluate an image of the drugs dispensed into the respective package prior to shipment of the package (see: Dowling, page 35, lines 14-21, is met by if the barcode of the item entered is what the web server, for example, WebDirectRx.com is expecting, then the web server presents the user/caregiver with a completed patient label, patient education monograph, receipts, and image of pill, tablet, capsule etc., that is then to be directed to a co-located laser jet printer per step 796. Once printed per step 798, the patient label, which contains a second barcode, is also scanned into a page presented to the user per steps 800, 804. The transaction details are written to a database on the web server (step 808), and the user/caregiver is returned to the queue view from where this process started initially per step 810).
--A drug dispensing system in accordance with Claim 3 further comprising a transportation system configured to receive the respective package from the dispensing station for transportation therefrom (see: Dowling, page 63, lines 28-31 to page 64, lines 1-4, is met by the drug storage trays 1654, as shown in Figure 36, can include a 
It would have been obvious to one of ordinary skill in the art of the dispensing and billing of pharmaceuticals, before the effective filing date of the claimed invention, to modify Dowling’s central fill facility, drug dispensing system, and method for dispensing drugs to include the billing system used by Hardaway, in the system and method for pre-purchased replenishment of pharmaceuticals in order to incorporate this feature into the drug dispensing invention of Dowling.
As per claim 5,
Dowling and Hardaway teach:
--a drug dispensing system in accordance with Claim 4 wherein the verification station comprising an imaging system configured to capture and evaluate an image of the drugs dispensed into the respective package prior to shipment of the package (see: Dowling, page 17, lines 10-15, where If verification is positive, a label is printed and affixed to the bottle 290. The technician then must scan an additional bar code that is created at the time of the printing. This bar code is located on the patient label now affixed to the dispensed item. If verification of this last bar code is positive, the prescription is dispensed to the patient by the technician 293).

As per claim 6,
Dowling and Hardaway teach:
--a drug dispensing system in accordance with Claim 3 further comprising a transportation system configured to receive the respective package from the dispensing station for transportation therefrom (see: Dowling, page 20, lines 16-21, where Figures 5A-5C schematically illustrate the sequence followed to transfer information between a host pharmacy system in one city and remote dispensing systems in a different city. As illustrated in Figure 5A, a connection is first established between the host pharmacy system and a remote dispensing system using 20 a remote access engine 350. Each location publishes the dynamically assigned IP address to an Internet website 352).
It would have been obvious to one of ordinary skill in the art of the dispensing and billing of pharmaceuticals, before the effective filing date of the claimed invention, to modify Dowling’s central fill facility, drug dispensing system, and method for dispensing drugs to include the billing system used by Hardaway, in the system and method for pre-purchased replenishment of pharmaceuticals in order to incorporate this feature into the drug dispensing invention of Dowling.
As per claim 7,
Dowling and Hardaway teach:
--A drug dispensing system in accordance with Claim 6 wherein the transportation system comprises at least one of a conveyor belt or a robotic transport mechanism configured to receive the respective package from the dispensing station for transportation therefrom (see: Dowling, page 63, lines 28-31 to page 64, lines 1-4, is met by the drug storage trays 1654, as shown in Figure 36, can include a dispensing device. In a preferred embodiment, the dispensing device can include helix coils dispensed from the dispenser 1650, the helix coil 1680 corresponding to the chosen medication can be forced to rotate, thereby causing the medication to move toward the door 1652 of the dispenser 1650 and into a collection tray 1676 located on the door 1652. In a preferred embodiment, the helix coils 1680 are motor driven and allow the dispensing of medications to a user).
It would have been obvious to one of ordinary skill in the art of the dispensing and billing of pharmaceuticals, before the effective filing date of the claimed invention, to modify Dowling’s central fill facility, drug dispensing system, and method for dispensing drugs to include the billing system used by Hardaway, in the system and method for pre-purchased replenishment of pharmaceuticals in order to incorporate this feature into the drug dispensing invention of Dowling.
As per claim 8,
Dowling and Hardaway teach:
--A drug dispensing system in accordance with Claim 3 wherein the drug dispensing system is disposed within a central fill facility (see: Dowling, page 3, lines 9-11, is met 
It would have been obvious to one of ordinary skill in the art of the dispensing and billing of pharmaceuticals, before the effective filing date of the claimed invention, to modify Dowling’s central fill facility, drug dispensing system, and method for dispensing drugs to include the billing system used by Hardaway, in the system and method for pre-purchased replenishment of pharmaceuticals in order to incorporate this feature into the drug dispensing invention of Dowling.
As per claim 9 (Currently Amended),
Dowling and Hardaway teach: 
--A method for dispensing drugs comprising: 
--Receiving and storing a plurality of different drugs including a co-located inventory of a respective drug having both a first portion of the inventory of the respective drug to be dispensed pursuant to a predefined discount program and a second portion of the inventory of the respective drug that is not to be dispensed pursuant to the predefined discount program (see: Dowling, page 62, lines 16-21, is met by Figures 35 and 36 illustrate an embodiment of an over-the-counter (OTC) medication dispenser 1650. The OTC medication dispenser 1650 can have a housing 1684 which includes a door 1652, drug storage trays 1654, a labeling device 1656, electronics 1658, a user identification system 1660, a computer 1666, a  security monitoring device 1668, a magnetic card reader 1672 and a pickup location 1674), 
--dispensing drugs in an automated fashion into a respective package, wherein dispensing the drugs comprises controlling the automated dispensing of the drugs with to distinguish between and prioritize the dispensing of the respective drug from the first portion of the inventory of the respective drug to be dispensed pursuant to the predefined discount program relative to dispensing of the respective drug from the second portion of the inventory of the respective drug that is not to be dispensed pursuant to the predefined discount program (see: Dowling, page 11, lines 22-28, is met by the lowest package 32 in the appropriate column 34 is released from the column 34 and ejected onto a ramp 30. The released package 74 slides down the ramp 30 into an opening 26, where the released package 74 is made available to the dispensing 25 party for transfer to the patient. A bar code reader 40, located near the dispensing opening 26, reads a code 98 on the dispensed package 74 and transmits the bar code information to the computer 46, which informs the user whether the code 98 on the dispensed package 74 matches that which was requested by the user).
-- capturing and evaluating an image of the respective drugs dispensed in order to verify an accuracy of the respective drugs dispensed into the respective package prior to shipment of the package (see: Dowling, page 29, lines 10-14, is met by if the Rx is transmitted to the web server 574 directly, then the image or Rx data is stored to an appropriate table on the web server for retrieval by a user authorized to dispense medications, typically a pharmacist. If the Rx is transmitted to a pharmacy control location via fax or other electronic means, the authorized dispenser, typically a pharmacist, interprets the transmitted information).
Dowling does not teach:
-- wherein a cost associated with the first potion of inventory and the respective drug has been previously billed to a covered entity associated with the predefined discount program prior to receipt by the storage system
--differently billing for the dispensing of the first portion of the inventory of the respective drug to be dispensed pursuant to the predefined discount program and the dispensing of the second portion of the inventory of the respective drug that is not to be dispensed pursuant to the predefined discount program, wherein differently billing comprises zero billing for the dispensing of the first portion of the inventory of the respective drug to be dispensed pursuant to the predefined discount program, and to bill another amount for the dispensing of the second portion of the inventory of the respective drug that is ineligible for the predefined discount program.
Hardaway teaches:
-- wherein a cost associated with the first potion of inventory and the respective drug has been previously billed to a covered entity associated with the predefined discount program prior to receipt by the storage system (see: Hardaway; column 13, lines 57-63, where in one embodiment, upon the number of qualified disbursements reaching the replenishment threshold, the QPMM 230 can coordinate replenishment by sending a replenishment order to a Supplier 207 on behalf of a qualified entity 202b. The QPMM 230 can facilitate a “bill-to/ship-to” arrangement that enables a qualified entity 202b to make payment directly to the supplier 207, in compliance with the 340B program requirements or requirements of another qualified program 220, while replenishment containers are shipped directly to the contracted
pharmacy 206).
--differently billing for the dispensing of the first portion of the inventory of the respective drug to be dispensed pursuant to the predefine discount program and the dispensing of the second portion of the inventory of the respective drug that is not to be dispensed pursuant to the predefined discount program, (see:  Hardaway, column 19, lines 34-47, where method 500 may use the replenishment information that is accessed, whether original information or new information, to coordinate the payment and shipping functions of replenishment and to replenish the medication according to the regulations of the particular qualified program and/or qualified entity identified in the COB data structure. If a "bill-to/ship-to" arrangement is allowed by the qualified program and/or qualified entity, the method 500 may dispatch an order for replenishment medication to a supplier to be shipped to the pharmacy. The billing for the order may be sent to the qualified entity. As discussed above, in some cases the medication may be replenished from a different supplier to take advantage of periodic discounts available to the qualified entity and/or qualified program), wherein differently billing comprises zero billing for the dispensing of the first portion of the inventory of the respective drug to be dispensed pursuant to the predefined discount program (see:  Hardaway, column 19, lines 34-47, where method 500 may use the replenishment information that is accessed, whether original information or new information, to coordinate the payment and shipping functions of replenishment and to replenish the medication according to the regulations of the particular qualified program and/or qualified entity identified in the COB data structure. If a "bill-to/ship-to" arrangement is allowed by the qualified program and/or qualified entity, the method 500 may dispatch an order for replenishment medication to a supplier to be shipped to the pharmacy. The billing for the order may be sent to the and to bill another amount for the dispensing of the second portion of the inventory of the respective drug that is ineligible for the predefined discount program (see:  Hardaway, column 10 line 53-col. 11, line 6, The COB system 124 can determine which insurance carrier pays which portion of an amount owed. The COB system 124 can coordinate a first adjudication of a prescription to a first payer (e.g., a first insurer) and a second adjudication of the prescription to a second payer (e.g., a second insurer). The COB system 124 may also be used to manage clinical programs, such as adherence and persistence programs. Hardaway shows the prescription being billed under two difference insurance programs, column 19, lines 34-47, where method 500 may use the replenishment information that is accessed, whether original information or new information, to coordinate the payment and shipping functions of replenishment and to replenish the medication according to the regulations of the particular qualified program and/or qualified entity identified in the COB data structure. If a "bill-to/ship-to" arrangement is allowed by the qualified program and/or qualified entity, the method 500 may dispatch an order for replenishment medication to a supplier to be shipped to the pharmacy. The billing for the order may be sent to the qualified entity. As discussed above, in some cases the medication may be replenished from a different supplier to take advantage of periodic discounts available to the qualified entity and/or qualified program and column 20, lines 46-54, the reimbursement 536 may be omitted if the replenishment coordination at steps 528 and 
It would have been obvious to one of ordinary skill in the art of the dispensing and billing of pharmaceuticals, before the effective filing date of the claimed invention, to modify Dowling’s central fill facility, drug dispensing system, and method for dispensing drugs to include the billing system used by Hardaway, in the system and method for pre-purchased replenishment of pharmaceuticals in order to incorporate this feature into the drug dispensing invention of Dowling.
As per claim 10,
Dowling and Hardaway teach: 
--a method in accordance with Claim 9, wherein the storing, dispensing, image capture and evaluating and controlling are performed within a central fill facility (see: Dowling, Fig. 5C, elements 344 and 342, where the host pharmacy workstation and Automated Drug Dispensing System are both located in City 1, the ADDS, the method of storing dispensing, image capture and evaluation and controlling being performed within City 1, the central fill facility).
	It would have been obvious to one of ordinary skill in the art of the dispensing and billing of pharmaceuticals, before the effective filing date of the claimed invention, to modify Dowling’s central fill facility, drug dispensing system, and method for dispensing drugs to include the billing system used by Hardaway, in the system and method for pre-purchased replenishment of pharmaceuticals in order to incorporate this feature into the drug dispensing invention of Dowling.

Response to Arguments
Applicant’s arguments have been considered, but are deemed non-persuasive. Specifically, Applicant’s arguments begin on Page 8 and continue to the top of Page 13. The argued portions of the claims are addressed in the office action above with the appropriate citations of the prior art.  Applicant’s arguments will be addressed below in the order in which they appear in Applicant’s Remarks. 

A.	Applicant argues that Dowling is not describing that the respective drugs in the respective package are not being captured and evaluated during the dispensing process prior to shipment.

In response, Examine respectfully disagrees.  The Applicant is urged to look to Dowling in page 14, lines 19-20, where, the pharmacy software operating on the host computer 46 is a standard commercial software package which provides standard administrative and accounting capabilities. The pharmacy software also supports the unique features of 20 the remote control dispenser system. These include: data communication with the RCD controller 42 via parallel or serial I/0 interface 62; network interface card (NIC); data communication with the bar code reader 40 via keyboard wedge 64; data communication with the municipal service center via modem 52; printing of labels 58 with the label printer 54 and printing of documentation 60 with the document printer 56. See also Dowling at page 26, lines 10-18, the local executable program resident on the dispense location workstation examines a 15 local inventory file that contains data specific to the drug requested to be dispensed per step 526. The drug If the values match what the web server 574 is expecting, a patient education monograph, patient labeling, graphic representation of the drug expected, and picture of drug expected are generated and delivered to the technicians' browser for subsequent printing to a co-located printer 25 per steps 658, 660. However, if the values do not match what the web server is expecting, the user has three attempts with which to scan or enter the expected values per step 674. If three failed attempts are made, the transaction is terminated with warnings sent to appropriate parties like the authorized dispenser, technician, system operator, and pharmacy consultant via pager.  Dowling teaches that if the values do not match, the transaction is terminated and the appropriate parties are notified.  These are action which occur prior to the mailing or providing of the prescription to the patient.
 	Examiner argues that this commercial software package is capable of performing all of the accounting functions of the Application as cited above with the prior art, and in combination with Hardaway’s system and method for pre-purchased replenishment of pharmaceuticals performs all of the limitation of the instant application, and that the claimed features that may be unique to such a system have not been developed within the instant application.
 	In essence, the application is constructed to claim the management of pharmaceuticals with a computer software program and system that is programmed in a standard way, which is not new or novel, and it is largely the intended use of the combination that is claimed in the instant application.


	In response, Examine respectfully disagrees.  The Applicant is urged to look to Dowling, page 3, lines 9-15, is met by the remote control dispenser system of the invention includes a centralized computer network in conjunction with product release at a remote location. The centralized network communicates with the remote distribution point using standard Internet Protocols (IP) or higher level application protocols such as Hypertext Transport Protocol (HTTP). In another preferred embodiment, a web browser can be employed as a tool to provide for the controlled remote dispensing of packaged and non-packaged pharmaceuticals, page 10, lines 11-31, Inventory is tracked automatically by the drug distributor headquarters, thus preserving professional time for patient care. Electronic third-party payor cards such as smart cards can be used for drug purchases at the doctor's office. The patient can obtain prescription drugs at prices competitive with retail discounters, and page 26, lines 10-18, the local executable program resident on the dispense location workstation examines a 15 local inventory file that contains data specific to the drug requested to be dispensed per step 526. The drug contains a profile which includes but is not limited to current stock level, suggested restock levels, and coordinate position within a single or plurality of RCD's.  Also, see page 49, lines 1-12, Using samples, and an IVR system, a complete 10 costly prescription is not given to a patient until the patient has completed a duration of free 

C.	Applicant argues that Dowling in view of Hardaway does not teach to bill another cost for the dispensing of the second portion of the inventory of the respective drug that is ineligible for the predefined discount program.

	In response, Examine respectfully disagrees.  The Applicant is urged to look to  Hardaway, column 10 line 53-col. 11, line 6, The COB system 124 can coordinate a first adjudication of a prescription to a first payer (e.g., a first insurer) and a second adjudication of the prescription to a second payer (e.g., a second insurer). The COB system 124 may also be used to manage clinical programs, such as adherence and persistence programs. Hardaway shows the prescription being billed under two difference insurance programs, column 19, lines 34-47, where method 500 may use the replenishment information that is accessed, whether original information or new information, to coordinate the payment and shipping functions of replenishment and to replenish the medication according to the regulations of the particular qualified program and/or qualified entity identified in the COB data structure. If a "bill-to/ship-to" arrangement is allowed by the qualified program and/or qualified entity, the method 500 may dispatch an order for replenishment medication to a supplier to be shipped to the pharmacy. The billing for the order may be sent to the qualified entity. As discussed above, in some cases the medication may be replenished from a different supplier to take advantage of periodic discounts available to the qualified entity and/or qualified the reimbursement 536 may be omitted if the replenishment coordination at steps 528 and 530 does not require reimbursement and/or reimbursement is prohibited by the qualified program and/or qualified entity.
D.	. Independent claims 3 and 9, while having their own scope, have been comparably amended to recite features similar to at least some of those discussed above with respect to independent claim 1, such that claims 3 and 9 are similarly not patent eligible and remain rejected for the reasons set forth above.  Claims 2, 4-8, and 10 remain rejected for the reasons set forth above and because they are dependent from the rejected independent base claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is 571-270-1362.  The examiner can normally be reached on M-Th 7:30-5, F 7:30-4, every other Friday Off.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000. 


/AMBER A MISIASZEK/Primary Examiner, Art Unit 3626